El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es nn recurso de apelación contra sentencia de la Oorte de Distrito de San Juan, Sección Ia., declarando perpetuo cierto auto de injunction preliminar expedido contra la Comisión Hípica Insular.
*2En la demanda que se presentó el 4 de octubre de 1913, se alega, en resumen:
1. Que la demandante es una corporación organizada con arreglo a las leyes de Puerto Pico, que realiza aquí sus nego-cios y que está inscrita en la Secretaría del Gobierno de la Isla.
2. Que el demandado, la Comisión Hípica Insular, es un cnerpo creado por una ley de la Asamblea Legislativa de Puerto Pico, aprobada el 13 de marzo de 1913.
3. Que para el 5 de octubre de 1913, la corporación deman-dante, que posee desde bace algún tiempo en Santurce, San Juan, un hipódromo, que maneja y dirige con arreglo a sus reglas interiores, tiene concertadas algunas carreras de caballos.
4. Que el día 3 de octubre de 1913, el demandado dirigió al demandante una carta que se acompaña a la demanda. La carta, copiada en lo pertinente, dice así:
“Tengo el honor de participar a usted que la Comisión Hípica Insular, en virtud de las facultades que le concede el artículo 16 del Reglamento, Reglas y Condiciones adoptadas en virtud de una ley de la Asamblea Legislativa de 13 de marzo del corriente año, ha tenido a- bien hacer los siguientes nombramientos de oficiales hípicos, para tener efecto inmediatamente: Jurados: José Coll y Cuchí. Ramón Halcón. W. F. Percey. Secretario del jurado: José Blanco. Jueces de inscripciones: Adalberto Díaz Moll. Juez de salida: Emilio Egoz-cue. Inspectores de pista: Eugenio Jiménez Olas. Antonio Pérez. Inspector de bancas: Celestino Vélez. Inspector de peso: Guillermo Escudero. Veterinario oficial: Dr. Jack' Dunn.
“Ruego a usted se sirva tomar las medidas necesarias, para que los señores anteriormente nombrados tomen posesión de sus respecti-vos cargos en las carreras que han de verificarse el domingo próximo día 5 del corriente. El haber que han de recibir estos oficiales hípi-cos, como remuneración por sus servicios, es el mismo señalado por esa directiva hasta‘hoy.”
5. Que la demandante estaba incorporada y bacía sus ne-gocios en Puerto Rico antes de decretarse por la Asamblea Legislativa la. “Ley para enmendar la Ley para crear una *3Junta Insular de Ferias qne tenga por objeto celebrar anual-mente una exposición de industrias agrícolas y en general lucrativas de la Isla, y para otros fines,” aprobada en 10 de marzo de 1910.
6. Que la corporación demandante tiene su Directiva y sus oficiales y empleados nombrados con arreglo a sus cláu-sulas de incorporación y a los estatutos que la rigen.
7. Que la demandada dictó el 15 de agosto de 1913, para empezar a regir el 1 de octubre de 1913, un Reglamento, que se acompaña a la demanda.
8. Que el artículo 16 de dicho Reglamento prescribe:
“Artículo 16. — (a) Los oficiales hípicos de los hipódromos a que se refiere el artículo anterior serán nombrados y separados libremente por la Comisión Hípica Insular.
“(ó) La Comisión Hípica Insular, comunicará oficialmente por escrito a la junta directiva de cada, hipódromo el nombramiento y separación de los oficiales hípicos del mismo
“ (c) Los oficiales hípicos de cada hipódromo percibirán por sus servicios la remuneración que de tiempo en tiempo señale la Comi-sión Hípica Insular; la que será pagada por la persona encargada de la administración de los fondos de la corporación que esté cele-brando carreras y por cuenta de ésta.”
9. Que la ley por virtud de la cual se creó la Comisión Hípica Insular, no le confiere expresa ni implícitamente las íacultades que se ha abrogado, al dictar el artículo 16 transcrito.
10. Que la demandante tiene informes de que la deman-dada trata de suspender por medio de la fuerza armada las carreras fijadas por la demandante para el 5 de octubre de 1913.
11. Que sería muy difícil apreciar la cuantía de los per-juicios, etc., y que la demandante carece de todo otro recurso, ■etc.
12. Que los daños y perjuicios en todo caso serían ma-yores de quinientos pesos.
*4La demanda termina suplicando que se expida un auto de injunction preliminar dirigido contra el presidente de la comisión demandada, ordenándole que se abstenga por sí o. por medio de ninguna otra persona de poner en vigor y tratar de bacer cumplir el artículo 16 de su Beglamento, y, en su consecuencia, que se abstenga en la misma forma de impedir o tratar' de impedir que la demandante lleve a efecto las carreras do caballos que tiene señaladas para el día 5 de octubre de 1913; y en definitiva, que se dicte un injunction perpetuo contra la demandada prohibiéndole que ejecute los actos que se tratan de evitar por medio de la demanda.
La corte de distrito el 5 de octubre de 1913 fijó el día 11 del propio mes para la comparecencia de la demandada y la puso en entredicho, previa fianza de trescientos dollars.
El once de octubre compareció en efecto la demandada y alegó:
“Que la sección 6 de una ley titulada: ‘Ley para enmendar una ley titulada: “Ley para crear una Junta Insular de Ferias que tenga por objeto celebrar anualmente una exposición de productos agrícolas e industriales de la Isla, y para otros fines,’’aprobada el 10 de marzo de 1910,’ que fué aprobada el 13 de marzo de 1913, con-fiere a la Comisión Hípica Insular, la facultad de prescribir las reglas, reglamentos y condiciones por las cuales debe regirse la celebración de carreras en esta Isla, y que el artículo 16 del Reglamento, Reglas y Condiciones adoptado por la Comisión Hípica Insular está autori-zado por la citada disposición legal.”
La demandada solicitó la desestimación de la demanda- y, sin que se practicara prueba alguna, el caso quedó definitiva-mente sometido a la consideración de la corte de distrito-habiendo sido resuelto el 14 de octubre de 1913 por la sen-tencia a que nos hemos referido y contra la cual se interpuso el presente recurso de apelación.
La primera cuestión que surge después de leída la de-manda, es la de si por ella se establece un verdadero caso que deba ser resuelto por una corte de justicia.
*5En la demanda, presentada el 4 de octubre de 1913, se alegó como becbo concreto para pedir el auxilio de la corte, ■el de la celebración de las carreras fijadas para el día si-guiente § de octubre de 1913. Pasó él 5 de octubre. Las carreras debieron celebrarse, y en la actualidad nada existe pendiente con respecto a las mismas, dentro de este proce-dimiento, que requiera la acción del tribunal.
Se dirá tal vez que el becbo de las carreras del 5 de octu-bre se consignó como un mero accidente y que la verdadera cuestión fundamental envuelta en el recurso es la de si la Comisión Hípica Insular tiene o nó facultades para nombrar los empleados técnicos de los' hipódromos de Puerto Eico. Si esto es así, tendremos que llegar entonces a la conclusión de que lo que se ba sometido a la decisión de la corte no es un ver-dadero pleito, sino una cuestión abstracta que la corte no está obligada a considerar ni menos aun a resolver.
El becbo de que la Comisión Hípica Insular dirigiera al hipódromo de San Juan la carta que hemos transcrito al hacer el resumen de la demanda, por sí solo no es suficiente para justificar a la demandante en acudir a la corte en demanda de justicia. Nada se consigna en la demanda con respecto a si los funcionarios nombrados habían aceptado sus cargos y estaban dispuestos a tomar posesión de los mismos; nada se expresa en relación con las gestiones que pudiera haber prac-ticado el demandante cerca de la demandada. En ninguna parte de la demanda consta el verdadero conflicto actual que requiera la intervención de la corte. A nada se obligó al demandante y todo demuestra que la acción entablada por el mismo fué a lo menos prematura y no puede en tal virtud servir de base a una resolución judicial;
En el año de 1907 la Liga de Propietarios de San Juan entabló una demanda contra la ciudad de San Juan pidiendo a la corte que declarara nulas y sin efecto algunas disposi-ciones de cierta ordenanza aprobada por el municipio en el año de 1906. La ordenanza en cuestión tenía por objeto regularizar el servicio del recogido de basuras e inmundicias *6y la forma en que debían ser expuestas por los vecinos de la ciudad, e impuso a éstos ciertas obligaciones. En la de-manda se alegaron como es consiguiente los huellos nece-sarios, según la parte demandante, para determinar que los vecinos no estaban obligados a cumplir los deberes que les imponía el municipio, por carecer éste de facultades para dic-tar la ordenanza. El pleito fué decidido en la corte de distrito por las alegaciones, entrando el juez sentenciador en el fondo de la cuestión, y resolviendo que los hechos alegados en la demanda no aparejaban la nulidad de las disposiciones' de la ordenanza de que se quejaba la parte demandante.
Se estableció recurso de apelación para ante este Tribunal Supremo y la corte confirmó la sentencia apelada, (14 D. P. R., 86), por el fundamento de que la corte de distrito no tenía jurisdicción para resolver la cuestión planteada, puesto que no podía seguirse un pleito con el fin directo de anular un estatuto sin demostrarse que existe independiente-mente de dicha cuestión abstracta, una causa bona fide entre las partes.
En la opinión del tribunal, emitida por su Juez Asociado Sr. MacLeary, se estudia ampliamente la materia, se citan y aplican muchas decisiones de las cortes americanas y se esta-blece la siguiente doctrina:
“Las cortes están abiertas para todo el mundo por cualquier per-juicio que se le haya causado en sus terrenos, bienes, persona o repu-tación. Las cortes no tienen la obligación de, ni pueden, resolver controversias ficticias.
“El consentimiento de las partes en un pleito no puede conferir a un' tribunal jurisdicción sobre la materia de un litigio cuando-no está autorizada por la ley. ■ Solamente la legislatura fija, mediante una ley, la jurisdicción, de los tribunales.”
Examinando este caso concreto de el hipódromo de San Juan contra la Comisión Hípica Insular, a la luz de la anterior doctrina, opinamos que la única resolución que cabe dictar en el mismo es la de declarar que apareciendo de la demanda que el fin principal y único del pleito fúé el de que se resol-*7viera sobre la validez o la ilegalidad de nna disposición regla-mentaria dictada por nna comisión creada por la Asamblea Legislativa de Pnerto Pico, sin qne bnbiera llegado a snrgir nn verdadero conflicto actnal entre las partes, se ha- presen-tado a la corte únicamente nna cnestión abstracta qne la corte no debe ni puede resolver, y en sn consecuencia qne debe revo-carse la sentencia apelada y dictarse en sn lngar otra deses-timando totalmente la demanda, sin especial condenación de costas.

Revocada 'la sentencia apelada y desestimada la demanda.

Jueces concnrrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hntcbison no formó parte del tribunal en la vista de este caso.